Citation Nr: 1517109	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  14-31 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of additional compensation benefits for a dependent child in the amount of $8,556. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran reportedly served on active military duty from August 1980 to March 1987.  Although there is no official documentation confirming these service dates in the file, the dates are consistent with other evidence of record. He also had service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania; specifically the Committee on Waivers and Compromises (Committee). In that decision, the Committee denied a waiver of the debt. 

In March 2015, the Veteran testified at a hearing before the undersigned. A transcript of the hearing has been reviewed and is in the file. Also in the file is an updated financial status report provided by the Veteran along with a due process waiver of the agency of original jurisdiction (AOJ)'s consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1. The overpayment was created as a result of the Veteran receiving compensation for a child dependent while the same child was receiving DEA (Dependents Educational Assistance) benefits under 38 U.S.C.A. Chapter 35.

2. Recovery of the overpayment in the amount of $8,556 from the veteran would be against equity and good conscience.



CONCLUSIONS OF LAW

A waiver of recovery of overpayment of benefits for a child dependent in the total amount of $8,556 is warranted. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. 38 U.S.C.A. § 5302. To establish improper creation of an overpayment, i.e., an invalid debt, evidence must show that the Veteran was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Here, the Veteran seeks a waiver of recovery of an overpayment of benefits received for a child dependent in the amount of $8,556. A review of the file shows he does not dispute the validity of the debt but instead contends that repayment would constitute a financial hardship. See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). For the reasons set forth below, the Board finds that collection of the debt would be against equity and good conscience. 

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience. See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2014).

Here, there is no indication in the record that the Veteran committed fraud or intentionally misrepresented facts. The Committee also found there was no fraud or misrepresentation on the part of the Veteran. See the Decision on Waiver of Indebtedness dated April 2014. Further, there is no indication the Veteran was deceptive or purposely sought an unfair advantage knowing that it would result in a loss to the government. See 38 C.F.R. § 1.965(b).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience. The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. The decision reached should not be unduly favorable or adverse to either side. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit. See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 38 C.F.R. § 1.965(a). 

The evidence shows that in 2009 the Veteran was pursuing the denial of a total disability for individual unemployability (TDIU) and an extension of temporary total disability starting in April 2008. As explained in a June 2009 letter to the Veteran's congressional representative, if the Veteran prevailed on his claim, VA would award DEA benefits retroactive to date of claim for a TDIU. The letter explained he was to submit VAF 21-674, request for approval of school attendance, in order to receive additional compensation benefits for his daughter as a school child after her 18th birthday. 

In December 2009, the TDIU was granted (mooting the other claim) and the Veteran received a notice letter stating his child would be added to his award. In granting the TDIU, the RO did not mention DEA benefits. Another notice letter was sent explaining his child would be added to his award. In January 2010, a rating decision was promulgated awarding DEA benefits and finding there was error in not granting it in December 2009. He was also sent a letter informing him that his dependent might be eligible for DEA benefits with a pamphlet referencing further information. In December 2010, he completed a status of dependents form and listed his daughter only. 

In February 2013, a VA auditor discovered the overpayment; the Veteran's daughter was receiving DEA benefits and he was receiving dependency benefits for her. Notification to the Veteran followed. In March 2013, the Veteran explained he had called VA at one point about the benefits before and was told there were no problems with his compensation. While a May 2013 letter indicated there was no record of such a call, it also indicated that it had no access to DEA/Education office information, so if he talked to someone there, he needed to call that office, request the information from them and then forward it to the RO. The September 2014 Statement of the Case (SOC) also indicated their concession that the Veteran did call with his concerns, but found that a waiver could not be granted because undue financial hardship and unjust enrichment did not exist. 

The Board finds the Veteran not to be at fault in the creation of this debt based on the information in the file. At the hearing and throughout the record, the Veteran appeared credible in reporting that he everything he thought he should in trying to avoid a debt. Here, the fault lays with VA for granting duplicate benefits and then not providing an audit of the account until three years later. 

Regarding undue hardship of collection (third element) and unjust enrichment (fifth element), when the Veteran originally reported his financial status to the Committee, they noted financial information showed a significant overage of income after monthly expenses were deducted (see April 2014 decision). The Veteran submitted a new financial report the day of the hearing and it still shows he had some money left over after expenses; there would be no undue hardship. However, the Board finds the amount is not to the extent that the Veteran has been enriched by the overpayment, especially in light of his current medical condition, inability to work, fixed income and the fact that his daughter is still in school. Based on the amount he reported, the Board finds he would not be enriched by a waiver of debt. 

The Board finds consideration of the other elements or any other factors to be unnecessary here. According to the principles of equity and good conscience, the Board finds that it would be unfair to recover the Veteran's overpayment of benefits for a child dependent in the amount of $8,556. See 38 C.F.R. § 1.965(a). This result would not be unduly favorable or adverse to either the Government or the Veteran. 38 U.S.C.A. § 5107(b). The request for a waiver of recovery of the overpayment debt is granted.


ORDER

Waiver of recovery of an overpayment of benefits for a child dependent in the amount of $8,556 is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


